     Case 3:19-cv-00518-JLS-MDD Document 11 Filed 05/30/19 PageID.33 Page 1 of 2


 1 HYDE & SWIGART, APC
   Joshua B. Swigart, Esq. (SBN: 225557)
 2 josh@westcoastlitigation.com
 3 Yana A. Hart, Esq. (SBN: 306499)
   yana@westcoastlitigation.com
 4 2221 Camino Del Rio South, Suite 101
 5 San Diego, CA 92108-3551
   Telephone: (619) 233-7770
 6 Facsimile: (619) 297-1022
 7
   KAZEROUNI LAW GROUP, APC
 8 Abbas Kazerounian, Esq. (SBN: 249203)
 9 ak@kazlg.com
   245 Fischer Avenue, Unit D1
10 Costa Mesa, CA 92626
11 Telephone: (800) 400-6808
   Facsimile: (800) 520-5523
12
13 Attorneys for Plaintiff
   Jeremy Crooks
14
                        UNITED STATES DISTRICT COURT
15                   SOUTHERN DISTRICT OF CALIFORNIA
16
   JEREMY CROOKS,                        Case No.: 3:19-cv-00518-JLS-MDD
17
18               Plaintiff,
19
                          v.
20                                         NOTICE OF SETTLEMENT
21 EXPERIAN INFORMATION
   SOLUTIONS, INC.,
22
23               Defendant.
                                          HON. JANIS L. SAMMARTINO
24
25
26
27
28

      NOTICE OF SETTLEMENT                                             PAGE 1 OF 2
     Case 3:19-cv-00518-JLS-MDD Document 11 Filed 05/30/19 PageID.34 Page 2 of 2


 1          TO THE HONORABLE COURT, ALL PARTIES HEREIN, AND
 2 THEIR RESPECTIVE ATTORNEYS OF RECORD:
 3          PLEASE TAKE NOTICE that this action has settled. Plaintiff respectfully
 4 request that this Honorable Court vacate all pending hearing dates and allow the
 5 parties thirty (30) days within which to file dispositional papers. The parties
 6 anticipate that they will complete the settlement and a Request for Dismissal will
 7 be forthcoming. This Court shall retain jurisdiction over this matter until fully
 8 resolved.
 9
10 Dated: May 29, 2019                      Respectfully submitted,
11                                          HYDE & SWIGART, APC
12
13                                          By:   /s/ Yana A. Hart   ______
                                                  Yana A. Hart, Esq.
14                                                ATTORNEYS FOR PLAINTIFF

15
16
17
18
19
20
21
22
23
24
25
26
27
28

      NOTICE OF SETTLEMENT                                                PAGE 2 OF 2
